DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 06/10/2022.
Claims 1-6, 8, 13-15, 17, 19, and 20 have been amended.
Claims 2, 14, and 20 have been canceled.
Claims 1, 3-13, and 15-19 are currently pending and have been examined.


















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 06/10/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

With regard to claim 3, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant  either failed to traverse the Examiner’s assertion of OFFICIAL NOTICE or failed to traverse the Examiner’s assertion of OFFICIAL NOTICE adequately.  See MPEP §2144.03.  To adequately traverse the examiner’s assertion of OFFICIAL NOTICE, the Applicant  must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of OFFICIAL NOTICE would be inadequate.  Support for the Applicant’s assertion of should be included.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1, 4-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPGP 2013/0325641 A1)hereinafter BROWN, in view of Hession (US 10,217,144 B1), hereinafter HESSION, and further in view of Preibatsh (USPGP 20170098264 A1), hereinafter PREIBATSH.

Claim 1:
BROWN as shown below discloses the following limitations:
providing executable instructions to a processor of a server from a non-transitory computer- readable storage medium causing the processor to perform operations comprising: (see at least Figure 1 as well as associated and related text)
searching, by using Application Programming Interfaces (APIs) and over a network, menus associated with retailers using search criteria determined from a mobile application of a mobile device, wherein the mobile device is operated by a user; (see at least paragraphs 0003, 0014, 0016, 0020, 0022, 0042, and 0047)
sorting the aggregated results based on sort criteria associated with the mobile device; (see at least paragraphs 0016 and  0047)
producing sorted results based on the sorting; (see at least paragraphs 0015, 0016,  and  0030)
providing the sorted results to the mobile application; (see at least paragraphs 0015, 0016,  and  0030)
processing an order with on behalf of the user with a particular retailer based on user-provided input data, wherein the user-provided input data obtained by interacting with the mobile application, wherein the processing further includes determining order details from the user-provided input data and using a particular API associated with the particular retailer to place the order details with an order system of the particular retailer. (see at least paragraphs 0002-0004 and  0042)
BROWN does not specifically disclose aggregating retailer-provided results obtained from the searching and producing aggregated results.  However, HESSION, in at least column 2, line 48, column 4, lines 9-10 and lines 19-20 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BROWN with the technique of HESSION because, “More recently, food and beverage delivery services have been introduced separately from the restaurants to provide a customer with the ability to select online food and beverage items from among several restaurants for which the delivery service can deliver food and beverage items. To order a food or beverage item, the customer enters a website or application for a particular delivery service and selects from among the restaurants and then food or beverage items that are available through that particular delivery service. Upon completion of the customer's order, the delivery service acquires the selected food or beverage items from the restaurant and delivers the food or beverage items to the customer.” (HESSION: column 1, lines 32-44).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of BROWN/HESSION does not specifically disclose processing a second particular API and performing payment processing for the order with a payment system associated with the particular retailer.  PREIBATSH, however, in at least Figure 1 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BROWN/HESSION with the technique of PREIBATSH because, “More recently, food and beverage delivery services have been introduced separately from the restaurants to provide a customer with the ability to select online food and beverage items from among several restaurants for which the delivery service can deliver food and beverage items. To order a food or beverage item, the customer enters a website or application for a particular delivery service and selects from among the restaurants and then food or beverage items that are available through that particular delivery service. Upon completion of the customer's order, the delivery service acquires the selected food or beverage items from the restaurant and delivers the food or beverage items to the customer.” (HESSION: column 1, lines 32-44).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 4:
The combination of BROWN/HESSION/PREIBATSH discloses the limitations as shown in the rejections above.  BROWN further discloses wherein the operations further comprise an order history to the mobile application for previous orders processed with the retailers upon receiving an order history request made by the user through the mobile application.   See at least paragraph 0017.

Claim 5:
The combination of BROWN/HESSION/PREIBATSH discloses the limitations as shown in the rejections above.  BROWN further discloses:
searching further includes one of:
determining a first portion of the search criteria based on a current mobile device location reported by the mobile application and based on predefined distances between the mobile device location and each of the retailers associated with the retailer-provided results and 
determining the first portion of the search criteria based on a user-set location and further based on other predefined distances between the user-set location and each of the retailers associated with the retailer-provided results.
See at least paragraphs 0005, 0013, and 0016.

Claims 6-9:
The combination of BROWN/HESSION/PREIBATSH discloses the limitations as shown in the rejections above.  BROWN further discloses:
searching further includes determining a second portion of the search criteria based on a profile maintained a mobile device identifier of the mobile device. 
determining the second portion further includes receiving the profile from the mobile application.
determining a third portion of the search criteria based filter criteria and price criteria defined by the user through the mobile application.
receiving the sort criteria based on sorting preference selections made by the user through the mobile application.
 See at least paragraphs 0005, 0013, 0016, 0018, 0039, 0047.

Claim 10:
The combination of BROWN/HESSION/PREIBATSH discloses the limitations as shown in the rejections above.  HESSION further discloses providing each of the sorted results with each retailer-specific branding maintained when viewed and interacted with by the user through the mobile application. See at least column 16, lines 48-55.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BROWN with the technique of HESSION because, “More recently, food and beverage delivery services have been introduced separately from the restaurants to provide a customer with the ability to select online food and beverage items from among several restaurants for which the delivery service can deliver food and beverage items. To order a food or beverage item, the customer enters a website or application for a particular delivery service and selects from among the restaurants and then food or beverage items that are available through that particular delivery service. Upon completion of the customer's order, the delivery service acquires the selected food or beverage items from the restaurant and delivers the food or beverage items to the customer.” (HESSION: column 1, lines 32-44).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 11 and 12:
The combination of BROWN/HESSION/PREIBATSH discloses the limitations as shown in the rejections above.  BROWN further discloses:
processing further includes providing order confirmation details and order pickup details for the order as received from the order system of the particular retailer to the mobile application for viewing by the user.  
processing further includes obtaining order status details from the order system of the particular retailer and providing the order status details to the mobile application for viewing by the user.
See at least paragraph 0042, 0051, and 0052.

Claims 13-20:
The combination of BROWN/HESSION/PREIBATSH discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 13 and 15-19 are not patentably distinct from claims 1, and 4-12, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1, 2, and 4-20 accordingly using the same references and citations as above.  

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over BROWN/HESSION/PREIBATSH and further in view of Examiner’s OFFICIAL NOTICE.

Claim 3:
The combination of BROWN/HESSION/PREIBATSH discloses the limitations as shown in the rejections above.  BROWN/HESSION/PREIBATSH does not specifically disclose processing the particular API and performing loyalty processing for the order with a loyalty system of the particular retailer.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the ecommerce arts to establish loyalty clubs with points, incentives, and rewards.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BROWN/HESSION/PREIBATSH with the technique of a loyalty program because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Alison DeNisco Rayome. “Best food delivery service: DoorDash, Grubhub, Uber Eats and more compared.” (May 13, 2020). Retrieved online 03/09/2022. https://www.cnet.com/tech/services-and-software/best-food-delivery-service/
Harrison Flatau. “Inside DoorDash: Machine Learning and Logistics.” (September 28 2018). Retrieved online 03/09/2022.  https://softwareengineeringdaily.com/2018/09/28/doordash/
Jonah Feldman. “Know the difference! Food Delivery apps vs. Food Aggregator apps.” (August 3, 2020).  Retrieved online 03/09/2022.  https://www.elitemcommerce.com/blog/2020/08/03/what-is-the-difference-for-food-delivery-apps-and-food-aggregator-apps/

Foreign Art:
QURESHI, SARFARAZ et al. “ONLINE MARKETPLACE FOR FOOD, LIQUOR, BANQUET &amp; DEEJAY INDUSTRY IN AN AUCTION, NAME YOUR PRICE AND FIXED PRICE SETUP.” (WO 2004/097550 A2)
KOIZUMI SHIGEKI. “RESTAURANT OPERATION MANAGEMENT SYSTEM AND PROGRAM THEREOF.” (JP 2020/087231 A)
HERZMANN, BERND DIPL-ING. “Apparatus For The Automatic Ordering Of Food And Drinks. (EP 1199660 A1)






Applicant’s amendment filed on 06/10/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)